     Case 1:13-cr-00215-DAD-BAM Document 95 Filed 10/27/20 Page 1 of 2


1

2

3

4
5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                 )      Case No: 1:13-cr-00215 DAD BAM
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    JORGE ARMANDO CHAVEZ,                     )
                                                )
15                    Defendant.                )
                                                )
16

17           The defendant has attested to his financial inability to employ counsel and wishes the
18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Richard A. Beshwate, Jr. is APPOINTED to represent the above defendant in this
22   case effective nunc pro tunc to October 19, 2020. This appointment shall remain in effect until
23   further order of this court.
24

25   IT IS SO ORDERED.
26
         Dated:     October 26, 2020                           /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
     Case 1:13-cr-00215-DAD-BAM Document 95 Filed 10/27/20 Page 2 of 2


1

2

3

4
5

6

7

8
9

10

11

12
13

14

15
16

17

18

19
20

21

22

23
24

25

26

27

28
